               Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.1 Page 1 of 27
AO 106A (08/18) A     lica1ion for a Warrant by Tele hone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District of California

              ln the Matter of the Search of
          (Briefly describe the property to be searched
           or identify the person by name and addres�)
         a forensic extraction (copy) of a black Dell Laptop
                                                                                               Case No.     21-MJ-1060
        Latitude 3580 Serial Number 3Q6ZMJ2 (E4401) to
      include the hard drive (E4402) seized on September 25,
                      2019 (“Target Device 3”)
    APPLICA tf8� �uWJA �"iffix�T BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
                September
                      t   25,

        l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe 1he
property to be searched and give its location):
 See Attachment A-3, incorporated herein by reference.

located in the              Southern               District of        California
                                                                  -------------                               , there is now concealed (identify the
person or describe the property to be sei:::ed):

 See Attachment B incorporated herein by reference.
          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
               iilf evidence of a crime;
               0 contraband, fruits of crime, or other items illegally possessed;
               � property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                                      Offense Description
        21 USC§§ 841(a)(1), 846, 843(b);           Unlawful use of a communication facility to fa.cilitate the commission of drug offenses; Conspiracy to launder
        18 USC§§ 1956-1957, 1959, 1962             monetary instruments and money laundering; Violent crimes in aid of racketeering activity; Racketeering and
        (c), 1963, 922(g)(1), 1028, 1029,          racketeering conspiracy (RICO); Felon in possession of a firearm; Fraud and related activity in connection with
        1343, 371 and 1028A                        identification documents: Access device fraud; Wire fraud; Conspiracy; and aggravated identity theft

         The application is based on these facts:
        See Attached Affidavit of FBI Special Agent Peter Pisciotta, incorporated herein by reference.

           � Continued on the attached sheet.
           0 Delayed notice of        days (gi.ve e.xact ending date ifmore than 30 days: �---�) is requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached shee .




                                                                                                            Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                        (Jpecify reliable electronic means).


Date:            03/18/2021
                                                                                                               Judge ·s signa111re

City and state: San Diego, California                                                          Hon. Linda Lopez, U.S. Magistrate Judge
                                                                                                            Printed nc,me and title
   Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.2 Page 2 of 27




                              ATTACHMENT A-3


                        PROPERT TO BE SEARCHED


The following property is to be searched:


a forensic extraction (copy) of a black Dell Laptop Latitude 3580 Serial
Number 3Q6ZMJ2 (E4401) to include the hard drive (E4402) seized on
September 25, 2019 (“Target Device 3”)




Target Device 3 is currently in the possession of the San Diego County District
Attorney’s Office Computer and Technology Crimes High Tech Task Force
(CATCH), 330 West Broadway, San Diego, CA 92101.
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.3 Page 3 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.4 Page 4 of 27
        Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.5 Page 5 of 27




 1                                          AFFIDAVIT
 2        I, Special Agent Peter Pisciotta, being duly sworn, hereby state as follows:
 3                                       INTRODUCTION
 4        1.    I submit this affidavit in support of an application for a warrant to search
 5 the following electronic device(s):
 6
 7              a.     Apple iPad in a black case Model Al 709 Serial Number
 8        DMPWG1N5HPDW ("Target Device 1")
 9
10              b.     a forensic extraction (copy) of a black Samsung Tablet Model
11        SM1597V and Serial Number SMT597VZKA (E4410) to include the Micro SD
12        Card (E4411) seized on September 25, 2019 ("Target Device 2")
13
14              c.      a forensic extraction (copy) of a black Dell Laptop Latitude
15        3580 Serial Number 3Q6ZMJ2 (E4401) to include the hard drive (E4402)
16        seized on September 25, 2019 ("Target Device 3")
17
18              d.     a forensic extraction (copy) of a Red/Black HP Laptop Model
19        15BS144WM and Serial# CND90502VP (E4403) to include the hard drive
20        (E4404) seized on September 25, 2019 ("Target Device 4")
21
22              e.     a forensic extraction (copy) of a Grey/Black HP Laptop Model
23        AR5B195 and Serial Number BCAF7100A5C3F0E (E4405) to include the hard
24        drive (E4406) seized on September 25, 2019 ("Target Device 5")
25
26               f.    black/grey Coolpad cell phone with a broken screen ("Target
27        Device 6")
28               ( collectively referred to as the "Target Devices")

                                                1
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.6 Page 6 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.7 Page 7 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.8 Page 8 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.9 Page 9 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.10 Page 10 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.11 Page 11 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.12 Page 12 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.13 Page 13 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.14 Page 14 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.15 Page 15 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.16 Page 16 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.17 Page 17 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.18 Page 18 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.19 Page 19 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.20 Page 20 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.21 Page 21 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.22 Page 22 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.23 Page 23 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.24 Page 24 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.25 Page 25 of 27
Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.26 Page 26 of 27
      Case 3:21-mj-01060-LL Document 1 Filed 03/19/21 PageID.27 Page 27 of 27




 1        I swear the foregoing is true and correct to the best of my knowledge and belief.
 2

                                           sp;l!x1twua
 3
 4
                                           Federal Bureau of Investigation
 5
 6 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
 7 by telephone on this 18 th day of March, 2021.
 8
 9
1o Honorable Linda Lopez
   United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              23
